Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sharifi (20160104480) in view of Khan (20160155443).  

As per claim 2, Sharifi (20160104480) teaches a computer-implemented method, comprising: 
receiving, by a first computing device, data indicating that a second computing device outputted a response to an utterance spoken by a user (as receiving the command “ok computer – para 0022);
in response to receiving the data indicating that the second computing device outputted a response to an utterance spoken by the user (as identifying on a second computing device recognizing a command/word – abstract; wherein the device can crosscheck the other device – para 0021);
generating, by the first computing device, an output based at least in part on the response (as, after “ok computer”, in the example of the further audio data ‘call alice’, the device that has the capability of calling will activate, and the other devices will enter sleep mode – para 0027; and sending the transcription to the executing device – para 0027, para 0042). 
	and providing, by the first computing device and for presentation to the user, the output generated based at least in part on the response that was provided (as, the portion of the ‘ok computer’ is diverted to multiple devices, and the further command is sent to the second device – para0027, wherein the devices have synthesis functions – para 0003).  As noted above, Sharifi (20160104480) teaches a communications manager that will notify other devices that a particular device is handling a request of call alice – para 0027; but does not explicitly teach ‘outputted for audible presentation to a user’, however, Khan (20160155443) teaches notification that one device has presented an audible output to the user, an audible response (para 0129, -- the response can be a sound to the user) while the second devices accepts the command and processes it, via handoff (para 0129, 0130).  Khan further teaches that the initial device notifies the user of the handoff, so that the handoff to the secondary device, is not a surprise (para 0130, last 3 lines).  Therefore, it would have been obvious to one of ordinary skill in the art of networked devices to improve upon the device manager of Sharifi (20160104480) with a handoff between devices communicating to the user that the command was received while a second device processes the command, as taught by Khan (20160155443), because it would advantageously not require the user to repeat themselves (Khan (20160155443), para 0129).             

	As per claim 3, the combination of Sharifi (20160104480) in view of Khan (20160155443) teaches the method of claim 2, comprising: determining, by the first computing device, that the second computing device is co-located with the first computing device, wherein generating the additional audible response is based further on determining that the second computing device is co-located with the first computing device (Sharifi (20160104480), as generating the transcription based on location – para 0041, as well as, co-location – para 0019).

	As per claim 4, the combination of Sharifi (20160104480) in view of Khan (20160155443) teaches the method of claim 2, wherein the additional audible response is an additional response to the utterance spoken by the user (Sharifi (20160104480) teaches the concept of 2 phrases, as well as other phrases that have 2 utterances (para 0035), and, in the instance of calling someone, the actual phone number – para 0041).

As per claim 5, the combination of Sharifi (20160104480) in view of Khan (20160155443) teaches the method of claim 2, wherein the additional audible response is an additional response to the audible response that was provided by the second computing device (Sharifi (20160104480), as, after “ok computer”, in the example of the further audio data ‘call alice’, the device that has the capability of calling will activate, and the other devices will enter sleep mode – para 0027; and providing, for output, the transcription that corresponds to the response (as sending the transcription to the executing device – para 0027, para 0042); for audible presentation to the user (Khan (20160155443), para 0129).
 
As per claim 6, the combination of Sharifi (20160104480) in view of Khan (20160155443) teaches the method of claim 2, wherein the additional audible response comprises synthesized speech and is part of a conversation that includes the utterance spoken by the user (Sharifi (20160104480), as, the portion of the ‘ok computer’ is diverted to multiple devices, and the further command is sent to the second device – para0027, wherein the devices have synthesis functions – para 0003).
 
As per claim 7, the combination of Sharifi (20160104480) in view of Khan (20160155443) teaches the method of claim 2, wherein: receiving the data indicating that the second computing device is providing the audible response to the utterance spoken by a user comprises receiving a transcription of the audible response provided for audible presentation to the user (Sharifi (20160104480), as applied to claims 2-6 above; furthermore, teaching the concept of transferring the transcription/command recognition back and forth, between the devices – para 0017-0018), for audible presentation to the user (Khan (20160155443), para 0129-0130).

As per claim 8, the combination of Sharifi (20160104480) in view of Khan (20160155443) teaches the method of claim 2, wherein the audible response provided for audible presentation to the user comprises synthesized speech and is part of a conversation that includes the utterance spoken by the user (Sharifi (20160104480), as providing a query response to the users spoken input,  for transcription/output to the user – para 0035 – in the instance of, ‘remind me to buy milk’ – the system will remind the user, at a later time), for audible presentation to the user (Khan (20160155443), para 0129).

Claims 9-15 are system claims that perform method steps that are claimed in claims 2-8 above; as such, claims 9-15 are similar in scope and content to claims 2-8 above and therefore, claims 9-15 are rejected under similar rationale as presented against claims 2-8 above.  Furthermore,  Sharifi teaches a system and processor – para 0049.

Claims 16-21 are computer readable medium claims that perform method steps that are claimed in claims 2-8 above; as such, claims 16-21 are similar in scope and content to claims 2-8 above and therefore, claims 16-21 are rejected under similar rationale as presented against claims 2-8 above.  Furthermore, Sharifi teaches storage memory – para 0049.

Response to Arguments

Applicant's arguments filed 01/24/2022 have been fully considered but they are not persuasive.  For the best efficient summarization and rebuttal, examiner points to applicants response, page 10 (of pp8-12), wherein applicants representative describes an interaction of applicants disclosure;  (and as was discussed in the interview on 9/3/2021) examiner agrees with the general notion of this example overcoming the prior art rejection, however, the claim scope is broad enough to read upon the Sharifi in view of Khan combination.  In particular, the claim scope relates an additional audible response “based on” the utterance spoken….and a transcription.  The example given by applicant, performs an intent analysis (ie, finding a good steakhouse nearby), as well as object analysis, query analysis, and linking the request to the output response to contain similar information (ie, either “Al’s steakhouse…has good reviews”; or, an alternate good steakhouse in the event that the preferred choice is busy”).  The claim scope in the independent, and dependent claims, nowhere comes close to the type of required analysis and response construction, to match the example given.  Examiner reiterates the use of the Khan reference to address the device providing an audible output to the user, as well as, a warning/handoff update to the user, that a secondary device is performing the functions (that the initial device cannot perform – this requires a translation/recognition of the command as well as a dialog based response, audible to the user).  These determinations are made by speech recognizing the command, by taking acoustic information and converting to recognized words/phrase (ie, a transcript).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.   Please see related art listed on the PTO-892 form.

Jagatheesan (20150025890) teaches information handoff between multiple devices to perform the function (para 0006, 0007, including the transcription of the translation (para 0085-0089) 2) Garmark (20150199122) teaches arbitrating multiple devices, include inter-device communication (fig 1b,2,5,6 -- last half of diagram, with respect to processing user request)  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                            04/22/2022